DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    517
    681
    media_image1.png
    Greyscale
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over YouTube video from 01/20/2012 entitled (Cambridge Raised Planter Box and Extension; hereinafter Cambridge) in view of Modica; Chuck et al. (US 8424258 B2; hereinafter Modica), further in view of Smith; Barry C. (US 8904706 B1; hereinafter Smith)
[AltContent: textbox (Figure 1)]Regarding claim 1 Cambridge teaches:
A plurality of hollow sidewalls. (See Fig. 1 #3)
Each hollow sidewall having a (See Fig. 1) 
Wherein the bottom rail is connected to a bottom portion of an outer side member and a top portion of an inner side member. (See Fig. 1)
[AltContent: textbox (Figure 2)]
    PNG
    media_image2.png
    513
    384
    media_image2.png
    Greyscale
Wherein the bottom rail having a bottom wall connected to an outer wall and an inner wall. (See Fig. 2)
The outer wall connected to an outer overhang which connects with the outer side member. (See Fig. 2)
The inner wall is connected to an inner overhang which connects with the inner side member. (See Fig. 1)
Wherein the bottom wall, outer wall, inner wall, outer overhang and inner overhang form a portion of the hollow interior space. (See Fig. 2, Reference K)
Wherein the top rail is connected to an outer side member and an inner side member and the bottom rail is also connected to the inner side member and the outer side member. (See Fig. 1) 
A plurality of hollow corner posts, each corner post having a first and second opening, wherein each of the first and second openings receive a terminating end of one of the plurality of hollow sidewalls. (See Fig. 1)
[AltContent: textbox (Figure 3)]
    PNG
    media_image3.png
    335
    502
    media_image3.png
    Greyscale
The plurality of hollow sidewalls and corner posts forming an enclosure. (See Fig. 3)
Cambridge does not explicitly teach:
A plurality of support ribs, wherein each of the plurality of support ribs directly contacts the outer side member and the inner side member.
Wherein the top rail, bottom rail, outer side member, inner side member, and plurality of support ribs are integrally formed as a single unitary piece via an extrusion process.
Modica teaches:
A plurality of support ribs, wherein each of the plurality of support ribs directly contacts the outer side member and the inner side member. (See Fig. 2 #200); (Column 5, lines 10-15)
Wherein the top rail, bottom rail, outer side member, inner side member, and plurality of support ribs are integrally formed as a single unitary piece. (See Fig. 2 #200); (Column 5, lines 10-15)
Cambridge in view of Modica is silent as to the top rail, bottom rail, outer side member, inner side member, and plurality of support ribs are integrally formed as a single unitary piece via an extrusion process. However, it would have been obvious to one having ordinary skill in the art at the time of filing to form the sidewall members as a single unitary Cambridge appear to have ribs, as shown in Fig. 1. Therefore, it would have been obvious to include the support ribs of Modica in order to gain the advantages of increased wall stability.
Cambridge in view of Modica does not teach. However, Smith further teaches:
 -3 -A first and second T-post positioned between at least two of the plurality of corner posts, each of the first and second T-posts having at least three openings to receive at least three hollow sidewalls. (See Fig. 1 #40, 60, 80); (Column 4, lines 20-25) The connectors 40, 60, 80 are extruded plastic vertical members having a similar height as the wall panels 20, 30 and are approximately six (6) inches wide. The connectors 40, 60. 80 further include “T”-shaped slots formed within two (2) side surfaces to provide for the joining of a pair of wall panels 20, 30 (see FIGS. 3, 5, and 6).
An intermediate sidewall interposed between the first and second T-posts, bifurcating the enclosure formed by the plurality of hollow sidewalls. (See Fig. 1 #100, 110)
Cambridge as modified by Modica and Smith does not explicitly teach where the hollow side walls bifurcate the enclosure formed by the plurality of hollow sidewalls. However Smith does teach that other styles and configurations of the planter can be utilized (Column 6, lines 34-39). It would have been obvious to one of ordinary skill within the art at the time of filing to modify the planter of Cambridge, in view of Modica, to incorporate Smith, in order to gain the advantages of reinforcing opposing sides of the enclosure (Column 5, lines 5-11).
Regarding claim 2 Cambridge, in view of Modica, in view of Smith, as shown above, discloses all of the limitations of claim 1. Cambridge further teaches:
[AltContent: textbox (Figure 4)]
    PNG
    media_image4.png
    830
    1048
    media_image4.png
    Greyscale
Wherein the top rail further comprises a top wall connected to an outer wall (See Fig. 4)
The outer wall connected to an outer overhang which connects with the outer side member. (See Fig. 4)
The inner wall is connected to an inner overhang which connects with the inner side member. (See Fig. 1) 
Wherein the top wall, outer wall, inner wall, outer overhang and inner overhang form a portion of the hollow interior space. (See Fig. 4)
Regarding claims 3 and 8 Cambridge, in view of Modica, in view of Smith, as shown in the rejection above, discloses all of the limitations of claim 2. Cambridge, in view of Smith, does not explicitly teach. However, Modica
A first support rib connected to the outer side member and the inner side member and coplanar with the outer overhang and the inner overhang. (See Fig. 5)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the sidewall of Cambridge, as modified by Smith, to incorporate the teachings of Modica in order to gain the advantages of increased internal stability.	
Regarding claim 4 Cambridge, in view of Modica, in view of Smith, as shown in the rejection above, discloses all of the limitations of claim 1. Cambridge further teaches:
Wherein the bottom rail having a bottom wall connected to an outer wall and an inner wall. (See Fig. 2)
The outer wall connected to an outer overhang which connects with the outer side member. (See Fig. 2)
The inner wall is connected to an inner overhang which connects with the inner side member. (See Fig. 1)
Wherein the bottom wall, outer wall, inner wall, outer overhang and inner overhang form a portion of the hollow interior space. (See Fig. 2 Reference K)
Regarding claim 9 Cambridge, in view of Modica, in view of Smith, as shown in the rejection above, discloses all of the limitations of claim 1. Cambridge further teaches:
Wherein the plurality of hollow sidewalls collectively form a quadrilateral shape without vertices. (See Figs. 1 and 3)	
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cambridge in view of Modica, in view of Smith, further in view of Williams, SR.; Peter E. et al. (US 20120061636 A1; hereinafter Williams.
Regarding claim 5 Cambridge, in view of Modica, in view of Smith, as shown in the rejection above, discloses all of the limitations of claim 2. The combination of Cambridge, in view of Modica, in view of Smith does not teach. However, Williams further teaches:
A support member having a cross-sectional shape substantially the same as an interior space of the hollow corner post, wherein the support member is positioned within the corner post and fastened to the terminating end of one of the plurality of hollow sidewalls. (See Fig. 1 #50); [0021] the donut 50 is positioned in the hollow interior 15 of the post 14 and thus is adjacent the interior walls 15 of the post 14. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination of Cambridge, Modica, and Smith, to incorporate the teachings of Williams in order to provide additional stiffening to the post [0021].
Regarding claim 6 Cambridge, in view of Modica, in view of Smith, as shown in the rejection above, discloses all of the limitations of claim 1.  The combination of Cambridge, in view of Modica, in view of Smith does not teach. However, Williams further teaches:
A support member removable secured to at least one of the plurality of hollow sidewalls within at least one of the plurality of hollow corner posts. (See Fig. 1 #50); [0020] a post member embodied as a donut 50 is inserted into the top area of each of the posts 14.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the hollow posts of Cambridge, Modica, and Smith, to incorporate a removable Williams in order to provide additional stiffening to the post [0021].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cambridge in view of Modica, in view of Smith, further in view of Millar; Benjamin et al. (US 20120319067 A1; hereinafter Millar)
Regarding claim 7 Cambridge, in view of Modica, in view of Smith, as shown in the rejection above, discloses all of the limitations of claim 1.  The combination of Cambridge, in view of Modica, in view of Smith does not teach. However, Millar further teaches:
Non-planar support ribs. (See Fig. 3 #46); [0022] 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the planter of Cambridge, Modica, and Smith, to incorporate non-planar support ribs, as taught by Millar, in order to gain the advantages of improved wall support (Abstract).
Claims 10-13, 16, 18-19, 20-23, 25-26, 30-34, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Cambridge in view of Modica, in view of Millar.
Regarding claims 10, 20-21, and 30-31 Cambridge teaches:
A plurality of hollow sidewalls. (See Fig. 1 #3)
Each hollow sidewall having a top rail, a bottom rail, an inner side member and an outer side member. (See Fig. 1) 
Wherein the top rail is connected to an outer wall and an inner wall. (See Fig. 1)
Wherein the bottom rail is connected to a bottom portion of an outer side member and a top portion of an inner side member. (See Fig. 1)
Wherein the bottom rail having a bottom wall connected to an outer wall and an inner wall. (See Fig. 2)
The outer wall connected to an outer overhang which connects with the outer side member. (See Fig. 2)
The inner wall is connected to an inner overhang which connects with the inner side member. (See Fig. 1)
Wherein the bottom wall, outer wall, inner wall, outer overhang and inner overhang form a portion of the hollow interior space. (See Fig. 2, Reference K)
Wherein the top rail is connected to an outer side member and an inner side member and the bottom rail is also connected to the inner side member and the outer side member. (See Fig. 1) 
A plurality of hollow corner posts, each corner post having a first and second opening, wherein each of the first and second openings receive a terminating end of one of the plurality of hollow sidewalls. (See Fig. 1)
The plurality of hollow sidewalls and corner posts forming an enclosure. (See Fig. 3)
Outer overhang. (See Fig. 4)
Inner overhang. (See Fig. 4) 
Cambridge 
A plurality of support ribs, wherein each of the plurality of support ribs directly contacts the outer side member and the inner side member and aligned with the outer overhang and the inner overhang.
Modica teaches:
A plurality of support ribs, wherein each of the plurality of support ribs directly contacts the outer side member and the inner side member. (See Fig. 2 #200); (Column 5, lines 10-15)
A support rib is coplanar with the outer overhang and the inner overhang. (See Fig. 5)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the sidewall of Cambridge to incorporate the teachings of Modica in order to gain the advantages of increased internal stability.
Cambridge as modified by Modica is silent as to the plurality of support ribs being non-planar.
Millar teaches:
Non-planar support ribs. (See Fig. 3 #46); [0022] 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the planter of Cambridge and Modica, to incorporate non-planar support ribs, as taught by Millar, in order to gain the advantages of improved wall support (Abstract).
Regarding claims 11, 23, and 36 Cambridge, in view of Modica, in view of Millar, discloses all of the limitations of claim 10. Cambridge, in view of Modica, in view of Millar, is silent as to the top rail, bottom rail, outer side member, inner side member, and plurality of support ribs are integrally formed as a single unitary piece via an extrusion 
Regarding claims 12 and 33 Cambridge, in view of Modica, in view of Millar, discloses all of the limitations of claims 10 and 20. Cambridge further teaches:
A bottom rail is connected to a bottom portion of an outer side member and a top portion of an inner side member. (See Fig. 1)
Wherein the bottom rail having a bottom wall connected to an outer wall and an inner wall. (See Fig. 2)
The outer wall connected to an outer overhang which connects with the outer side member. (See Fig. 2)
The inner wall is connected to an inner overhang which connects with the inner side member. (See Fig. 1)
Wherein the bottom wall, outer wall, inner wall, outer overhang and inner overhang form a portion of the hollow interior space. (See Fig. 2, Reference K)
Regarding claims 13, 16, 19, 22, 26, 29, 32, 34, and 37 Cambridge, in view of Modica, in view of Millar, discloses all of the limitations of claims 12, 10, 21, and 30. Cambridge further teaches:
Outer overhang. (See Fig. 2)
Inner overhang. (See Fig. 4)
Bottom rail. 
Top Rail (See Fig. 1)
Cambridge, in view of Millar, does not explicitly teach. Modica further teaches:
A first support rib is aligned/coplanar with the outer overhang and the inner overhang. (See Fig. 5)
A first support rib connected to the outer side member and the inner side member and coplanar with the outer overhang and the inner overhang. (See Fig. 5)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the sidewall of Cambridge, in view of Millar, to incorporate the teachings of Modica in order to gain the advantages of increased internal stability, and since applicant has not stated that the alignment or coplanar relationship solves any stated problem. 
Regarding claims 18, 28, and 39 Cambridge, in view of Modica, in view of Millar, as shown in the rejection above, discloses all of the limitations of claims 10 and 20. Cambridge further teaches:
Wherein the plurality of hollow sidewalls collectively form a quadrilateral shape without vertices. (See Figs. 1 and 3)
Claims 14, 17, 24, 27, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Cambridge in view of Modica, in view of Millar, further in view of Williams.
Regarding claims 14, 24, and 35 Cambridge, in view of Modica, in view of Millar, as shown in the rejection above, discloses all of the limitations of claims 10 and 20. The combination of Cambridge, in view of Modica, in view of Millar does not teach. However, Williams
A support member having a cross-sectional shape substantially the same as an interior space of the hollow corner post, wherein the support member is positioned within the corner post and fastened to the terminating end of one of the plurality of hollow sidewalls. (See Fig. 1 #50); [0021] the donut 50 is positioned in the hollow interior 15 of the post 14 and thus is adjacent the interior walls 15 of the post 14. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination of Cambridge, Modica, and Millar, to incorporate the teachings of Williams in order to provide additional stiffening to the post [0021].
Regarding claims 17, 27, and 38 Cambridge, in view of Modica, in view of Millar, as shown in the rejection above, discloses all of the limitations of claims 10 and 20.  The combination of Cambridge, in view of Modica, in view of Millar does not teach. However, Williams further teaches:
A support member removable secured to at least one of the plurality of hollow sidewalls within at least one of the plurality of hollow corner posts. (See Fig. 1 #50); [0020] a post member embodied as a donut 50 is inserted into the top area of each of the posts 14.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the hollow posts of Cambridge, Modica, and Millar, to incorporate a removable support member within at least one of the plurality of hollow corner posts of Williams in order to provide additional stiffening to the post [0021].
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Cambridge in view of Modica, in view of Smith, further in view of Williams
Regarding claim 40 Cambridge teaches:
A plurality of hollow sidewalls. (See Fig. 1 #3)
Each hollow sidewall having a top rail, a bottom rail, an inner side member and an outer side member. (See Fig. 1) 
Wherein the bottom rail is connected to a bottom portion of an outer side member and a top portion of an inner side member. (See Fig. 1)
Wherein the bottom rail having a bottom wall connected to an outer wall and an inner wall. (See Fig. 2)
The outer wall connected to an outer overhang which connects with the outer side member. (See Fig. 2)
The inner wall is connected to an inner overhang which connects with the inner side member. (See Fig. 1)
Wherein the bottom wall, outer wall, inner wall, outer overhang and inner overhang form a portion of the hollow interior space. (See Fig. 2, Reference K)
Wherein the top rail is connected to an outer side member and an inner side member and the bottom rail is also connected to the inner side member and the outer side member. (See Fig. 1) 
A plurality of hollow corner posts, each corner post having a first and second opening, wherein each of the first and second openings receive a terminating end of one of the plurality of hollow sidewalls. (See Fig. 1)
The plurality of hollow sidewalls and corner posts forming an enclosure. (See Fig. 3)
Cambridge 
A plurality of support ribs, wherein each of the plurality of support ribs directly contacts the outer side member and the inner side member.
Wherein the top rail, bottom rail, outer side member, inner side member, and plurality of support ribs are integrally formed as a single unitary piece via an extrusion process.
Modica teaches:
A plurality of support ribs, wherein each of the plurality of support ribs directly contacts the outer side member and the inner side member. (See Fig. 2 #200); (Column 5, lines 10-15)
Wherein the top rail, bottom rail, outer side member, inner side member, and plurality of support ribs are integrally formed as a single unitary piece. (See Fig. 2 #200); (Column 5, lines 10-15)
Cambridge in view of Modica is silent as to the top rail, bottom rail, outer side member, inner side member, and plurality of support ribs are integrally formed as a single unitary piece via an extrusion process. However, it would have been obvious to one having ordinary skill in the art at the time of filing to form the sidewall members as a single unitary piece in order to gain the advantages of reduced manufacturing costs, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detriot Stove Works, 150 U.S. 164 (1893). Furthermore, the wall panels of Cambridge appear to have ribs, as shown in Fig. 1. Therefore, it would have been obvious to include the support ribs of Modica in order to gain the advantages of increased wall stability.
Cambridge in view of Modica does not teach. However, Smith
 -3 -A first and second T-post positioned between at least two of the plurality of corner posts, each of the first and second T-posts having at least three openings to receive at least three hollow sidewalls. (See Fig. 1 #40, 60, 80); (Column 4, lines 20-25) The connectors 40, 60, 80 are extruded plastic vertical members having a similar height as the wall panels 20, 30 and are approximately six (6) inches wide. The connectors 40, 60. 80 further include “T”-shaped slots formed within two (2) side surfaces to provide for the joining of a pair of wall panels 20, 30 (see FIGS. 3, 5, and 6).
An intermediate sidewall interposed between the first and second T-posts, bifurcating the enclosure formed by the plurality of hollow sidewalls. (See Fig. 1 #100, 110)
Cambridge as modified by Modica and Smith does not explicitly teach where the hollow side walls bifurcate the enclosure formed by the plurality of hollow sidewalls. However Smith does teach that other styles and configurations of the planter can be utilized (Column 6, lines 34-39). It would have been obvious to one of ordinary skill within the art at the time of filing to modify the planter of Cambridge, in view of Modica, to incorporate T-posts to bifurcate the enclosure, as taught by Smith, in order to gain the advantages of reinforcing opposing sides of the enclosure (Column 5, lines 5-11).
Cambridge as modified by Modica and Smith does not teach. However, Williams teaches: 
A support member removable secured to at least one of the plurality of hollow sidewalls within at least one of the plurality of hollow corner posts. (See Fig. 1 #50); [0020] a post member embodied as a donut 50 is inserted into the top area of each of the posts 14.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the hollow posts of Cambridge, Modica, and Smith, to incorporate a removable support member within at least one of the plurality of hollow corner posts of Williams in order to provide additional stiffening to the post [0021].
Regarding claim 41 Cambridge, in view of Modica, in view of Smith, as shown in the rejection above, discloses all of the limitations of claim 40. The combination of Cambridge, in view of Modica, in view of Smith does not teach. However, Williams further teaches:
A support member having a cross-sectional shape substantially the same as an interior space of the hollow corner post, wherein the support member is positioned within the corner post and fastened to the terminating end of one of the plurality of hollow sidewalls. (See Fig. 1 #50); [0021] the donut 50 is positioned in the hollow interior 15 of the post 14 and thus is adjacent the interior walls 15 of the post 14. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination of Cambridge, Modica, and Smith, to incorporate the teachings of Williams in order to provide additional stiffening to the post [0021].
Regarding claim 42 Cambridge, in view of Modica, in view of Smith, in view of Williams, discloses all of the limitations of claim 40. Cambridge further teaches:
A top rail having a top wall connected to an outer wall and an inner wall. (See Fig. 4)
The outer wall connected to an outer overhang which connects with the outer side member. (See Fig. 2)
The inner wall is connected to an inner overhang which connects with the inner side member. (See Fig. 4)
Wherein the bottom wall, outer wall, inner wall, outer overhang and inner overhang form a portion of the hollow interior space. (See Fig. 2, Reference K)
Regarding claim 43 Cambridge, in view of Modica, in view of Smith, in view of Williams, discloses all of the limitations of claim 42. Cambridge further teaches:
Outer overhang. (See Fig. 4)
Inner overhang. (See Fig. 4) 
Top Rail. (See Fig. 4)
The combination of Cambridge, Smith, and Williams does not explicitly teach. However, Modica further teaches:
A first support rib connected to the outer side member and the inner side member and aligned with the outer overhang. (See Fig. 5)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the sidewall of Cambridge in view of Smith and Williams to incorporate the teachings of Modica in order to gain the advantages of increased internal stability, and since applicant has not stated that the rib alignment solves any stated problem.
Regarding claim 44 Cambridge, in view of Modica, in view of Smith, in view of Williams as shown in the rejection above, discloses all of the limitations of claims 40. Cambridge
Wherein the bottom rail having a bottom wall connected to an outer wall and an inner wall. (See Fig. 3, minute 0.29)
The outer wall connected to an outer overhang which connects with the outer side member. (See Fig. 3, minute 0.29)
The inner wall is connected to an inner overhang which connects with the inner side member. (See Fig. 1, minute 0.12)
Wherein the bottom wall, outer wall, inner wall, outer overhang and inner overhang form a portion of the hollow interior space. (See Fig. 3, minute 0.29, Reference K)
Regarding claim 45 Cambridge, in view of Modica, in view of Smith, in view of Williams as shown in the rejection above, discloses all of the limitations of claims 44. Cambridge further teaches:
Outer overhang. (See Fig. 2, minute 1.37)
Inner overhang. (See Fig. 2, minute 1.37)
Bottom rail. (See Fig. 1, minute 0.12)
Cambridge, in view of Smith and Williams does not explicitly teach. However, Modica further teaches:
A first support rib is coplanar with the outer overhang and the inner overhang. (See Fig. 5)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Cambridge, Smith, and Williams to incorporate the teachings of Modica
Regarding claim 46 Cambridge, in view of Modica, in view of Smith, in view of Williams discloses all of the limitations of claim 40. Cambridge, in view of Modica, Smith, and Williams, is silent as to the top rail, bottom rail, outer side member, inner side member, and plurality of support ribs are integrally formed as a single unitary piece via an extrusion process. However, it would have been obvious to one having ordinary skill in the art at the time of filing to form the sidewall members as a single unitary piece in order to gain the advantages of reduced manufacturing costs, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detriot Stove Works, 150 U.S. 164 (1893).
Regarding claim 48 Cambridge, in view of Modica, in view of Smith, in view of Williams, as shown in the rejection above, discloses all of the limitations of claim 43. Cambridge further teaches:
Outer overhang. (See Fig. 2, minute 1.37)
Inner overhang. (See Fig. 2, minute 1.37)
Bottom rail. (See Fig. 1, minute 0.12)
Cambridge in view of Smith and Williams does not explicitly teach. However, Modica further teaches:
A first support rib is coplanar with the outer overhang and the inner overhang. (See Fig. 5)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Cambridge, Smith, and Williams to incorporate the teachings of Modica in order 
Regarding claim 49 Cambridge, in view of Modica, in view of Smith, in view of Williams, as shown in the rejection above, discloses all of the limitations of claim 40. Cambridge further teaches:
Wherein the plurality of hollow sidewalls collectively form a quadrilateral shape without vertices. (See Figs. 1 and 3)
Allowable Subject Matter
Claim 50 is allowed.
Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228.  The examiner can normally be reached on M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644